     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1593 Page 1 of 19


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     HYLETE, INC., a Delaware                          Case No.: 3:19-cv-02494-WQH-AGS
       corporation,
12                                                       ORDER
                                        Plaintiff,
13
       v.
14
       HYBRID ATHLETICS, LLC, a
15     Connecticut limited liability
16     company; and ROBERT
       ORLANDO, an individual,
17
                                     Defendants.
18
       HAYES, Judge:
19
             The matters pending before the Court are the Motion to File Documents Under Seal
20
       filed by Defendants Hybrid Athletics, LLC and Robert Orlando (ECF No. 15); the Motion
21
       to Dismiss and the Motion to Strike filed by Defendants Hybrid Athletics, LLC and Robert
22
       Orlando (ECF No. 17); and the Motion to File Documents Under Seal filed by Plaintiff
23
       Hylete, Inc. (ECF No. 19).
24
        I.   PROCEDURAL BACKGROUND
25
             On December 30, 2019, Plaintiff Hylete, Inc. commenced this action by filing a
26
       Complaint against Defendants Hybrid Athletics, LLC (“HA”) and Robert Orlando. (ECF
27
       No. 1). Plaintiff alleges that Defendants “embarked on a plan to destroy and/or disrupt
28

                                                     1
                                                                           3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1594 Page 2 of 19


 1     [Plaintiff]’s business and maliciously disparage [Plaintiff] to drive it from the
 2     marketplace.” Id. at 6. Plaintiff alleges that Defendants
 3           unlawfully interfered with [Plaintiff]’s business by publishing false and
             misleading statements about [Plaintiff] and [Plaintiff]’s products, making
 4
             false statements to [Plaintiff]’s customers and potential customers, interfering
 5           with [Plaintiff]’s business relationships and [Plaintiff]’s fundraising efforts,
             and fraudulently obtaining trademark registrations (including a registration
 6
             for a mark [Defendant] Orlando admitted he copied from another entity and a
 7           mark that he admitted is descriptive and generic).
 8
       Id.
 9
             Plaintiff brings the following six causes of action: (1) fraudulent procurement of
10
       U.S. Trademark Registration No. 4,609,469 (“‘469 Registration”) against Defendant HA;
11
       (2) cancellation of the ‘469 Registration (fraud) against Defendant HA; (3) violation of
12
       Lanham Act 15 U.S.C. § 1125(a) (false advertising) against Defendants HA and Orlando;
13
       (4) violation of California Unfair Competition Law, Business and Professional Code §
14
       17200 (unfair methods of competition and unfair/deceptive/unlawful acts or practices)
15
       against Defendants HA and Orlando; (5) violation of Connecticut Unfair Trade Practices
16
       Act (unfair methods of competition and unfair/deceptive acts or practices) against
17
       Defendants HA and Orlando; and (6) tortious interference with prospective economic
18
       advantage against Defendants HA and Orlando. See id. at 18-27. Plaintiff seeks injunctive
19
       relief, declaratory relief, lost profits, disgorgement of Defendants’ profits, compensatory
20
       damages, treble damages, punitive and exemplary damages, costs, attorney’s fees, and
21
       “other and further relief as the Court deems appropriate.” See id. at 27-28.
22
             On February 18, 2020, Defendants filed a Motion to File Documents Under Seal.
23
       (ECF No. 15). On the same day, Defendants filed a Motion to Dismiss all six of Plaintiff’s
24
       claims pursuant to Federal Rule of Civil Procedure 12(b)(6) and a Motion to Strike
25
       Plaintiff’s fourth, fifth, and sixth claims pursuant to California’s Anti-SLAPP Statute, Cal.
26
       Civ. Proc. Code § 425.16. (ECF No. 17). On March 9, 2020, Plaintiff filed a Motion to
27
       File Documents Under Seal. (ECF No. 19). On the same day, Plaintiff filed a Response
28

                                                     2
                                                                               3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1595 Page 3 of 19


 1     in opposition to Defendants’ Motion to Dismiss and Motion to Strike. (ECF No. 21). On
 2     March 16, 2020, Defendants filed a Reply. (ECF No. 22).
 3     II.   ALLEGATIONS OF THE COMPLAINT
 4           Plaintiff “is a performance apparel company specializing in sales of apparel,
 5     footwear, gear, and accessories for individuals who are involved in active or ‘fitness’
 6     lifestyles.” (ECF No. 1 at 3-4). Defendant “Orlando is the sole owner and member of
 7     [Defendant] HA” and is “responsible for all aspects of [Defendant] HA’s business and
 8     controls 100% of the business.” Id. at 2.
 9           Plaintiff “promotes, advertises, offers for sale and sells products to its consumers in
10     the United States, including consumers who participate in functional fitness, cross-training
11     and CrossFit” through “its HYLETE brand, and its registered trademarks” “as well as other
12     marks which [Plaintiff] owns and uses (the ‘Hylete Marks’) ….” Id. at 4 (emphasis in
13     original). Plaintiff “has expended significant time and resources in building a successful
14     brand with an excellent reputation and goodwill in the industry.” Id. at 5. “As a result of
15     [Plaintiff]’s efforts, [Plaintiff] and its product have become known in the industry for,
16     among other things, high quality performance apparel and excellent customer service.” Id.
17           After Plaintiff was formed in March 2012, Plaintiff “reached out to numerous
18     microinfluencers to help build awareness for [Plaintiff]’s brand.”         Id.   “One such
19     microinfluencer was [Defendant] Orlando.” Id. In April 2012, Plaintiff “sent [Defendant]
20     Orlando mockups of the Hylete Logo Mark and Hylete Word Mark and asked [Defendant]
21     Orlando if he would be interested in a co-promotion agreement.” Id. Defendant “Orlando
22     declined [Plaintiff]’s offer ….” Id.
23           Defendant “Orlando accused [Plaintiff] of copying [Defendants’] marks.”             Id.
24     Plaintiff “refuted [Defendant] Orlando’s accusations and specifically explained to
25     [Defendant] Orlando why the Hylete Marks were not confusingly similar to [Defendant]
26     Orlando’s or [Defendant] HA’s marks, and that [Plaintiff] did not steal any marks from
27     [Defendant] HA or [Defendant] Orlando.” Id. “For years after this exchange, neither
28     [Defendant] disputed [Plaintiff]’s representations.” Id.

                                                    3
                                                                               3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1596 Page 4 of 19


 1           “When [Defendants] declined [Plaintiff]’s offer in … April 2012, [Defendant]
 2     Orlando’s popularity in the CrossFit community was rapidly declining.” Id. at 5-6.
 3     “Subsequent to [Defendants] declining [Plaintiff]’s offer …, [Plaintiff] started to become
 4     very successful.” Id. at 6. “Upon realizing that he had missed out on a lucrative co-
 5     promotion opportunity with [Plaintiff] …, [Defendant] Orlando became angry.” Id.
 6           “So, [Defendants] embarked on a plan to destroy and/or disrupt [Plaintiff]’s business
 7     and maliciously disparage [Plaintiff] to drive it from the marketplace.” Id. Defendant
 8     “Orlando indicated he wanted to ‘crush those idiots,’ ‘kick[] the shit out of [Plaintiff],’ and
 9     was ‘happy’ to see [Plaintiff] suffer.” Id. (first alteration in original). Defendant “Orlando
10     also indicated that he wanted to ‘bury’ [Plaintiff] and wanted to prevent [Plaintiff] from
11     making ‘a single sale in the [CrossFit Community].’” Id. (third alteration in original).
12     Defendants
13           unlawfully interfered with [Plaintiff]’s business by publishing false and
             misleading statements about [Plaintiff] and [Plaintiff]’s products, making
14
             false statements to [Plaintiff]’s customers and potential customers, interfering
15           with [Plaintiff]’s business relationships and [Plaintiff]’s fundraising efforts,
             and fraudulently obtaining trademark registrations (including a registration
16
             for a mark [Defendant] Orlando admitted he copied from another entity and a
17           mark that he admitted is descriptive and generic).
18
       Id.
19
             “For example, beginning in … 2013 and continuing to the present time, [Defendants]
20
       have told (and directed [Defendant] HA’s employees to tell) [Plaintiff]’s customers and
21
       [Plaintiff]’s potential customers that [Plaintiff] stole and/or copied [Defendant] HA’s
22
       trademarks, to boycott [Plaintiff] and to not buy [Plaintiff]’s products.” Id. “Beginning in
23
       … 2013 and continuing for several years thereafter, [Defendants] posted statements on
24
       social media stating that [Plaintiff] stole and/or copied [Defendant] HA’s trademarks, and
25
       directing readers to boycott [Plaintiff] and not buy [Plaintiff]’s products.” Id. at 7.
26
       “Beginning in … 2013 and continuing until at least 2018, [Defendants] told (and directed
27
       [Defendants] HA’s employees to tell) [Plaintiff]’s customers in Connecticut that [Plaintiff]
28

                                                      4
                                                                                 3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1597 Page 5 of 19


 1     stole and/or copied [Defendant] HA’s trademarks, to boycott [Plaintiff] and to not buy
 2     [Plaintiff]’s products.” Id.
 3           “During a CrossFit event in 2013, [Defendants] told CrossFit that [Plaintiff] stole
 4     and/or copied [Defendant] HA’s trademarks and told CrossFit to ban [Plaintiff] from all
 5     CrossFit events.” Id. at 6-7. “CrossFit subsequently banned [Plaintiff] from all CrossFit
 6     events.” Id. at 7. Defendant “Orlando indicated that he was happy to see [Plaintiff] suffer
 7     as a result of [Plaintiff] being banned from CrossFit events and that it ‘felt good.’” Id.
 8           “On January 30, 2013, [Plaintiff] filed its application to register is [Hylete Logo]
 9     [M]ark … for use on … ‘[a]thletic apparel, namely, shirts, pants, shorts, jackets, footwear,
10     hats and caps.’” Id. at 5. “On October 16, 2013, [Defendant] HA filed a Notice of
11     Opposition to [Plaintiff]’s application.” Id. Defendants “coordinated with CrossFit to
12     oppose [Plaintiff]’s application to register [Plaintiff]’s Logo Mark based on [Defendant]
13     HA’s fraudulent ‘H’ logo trademark application.” Id. at 7.
14           “In 2015, [Defendants] coordinated with CrossFit to interfere with [Plaintiff]’s
15     fundraising efforts by falsely telling a potential [Plaintiff] investor that [Plaintiff] engaged
16     in ‘flagrant theft’ of [Defendant] HA’s trademarks.” Id. “The potential investor did not
17     ultimately invest in [Plaintiff].” Id. Defendant “Orlando and CrossFit made similar
18     statements to other potential investors in [Plaintiff].” Id.
19           Defendants “have alleged that CrossFit is and was at all relevant times [Defendants’]
20     attorneys.” Id.
21           Defendants’ “statements that [Plaintiff] stole and/or copied [Defendant] HA’s
22     trademarks were false, misleading and injurious.” Id. First, Defendant HA “had no valid
23     protectable trademark rights in the purported HA trademarks.” Id.
24           [Defendant] Orlando … conceded in a recent deposition that he copied the
             ‘Hybrid’ mark from someone else, that the purported HYBRID ATHLETICS
25
             mark merely described [Defendant] HA’s services, that the purported
26           HYBRID ATHLETICS mark is generic for [Defendant] HA’s services, and
             that numerous third parties have used and are using the identical marks or
27
             similar marks and, that for over ten years, [Defendant] HA failed to police any
28           such third party uses.

                                                      5
                                                                                  3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1598 Page 6 of 19


 1
       Id. at 7-8 (emphasis in original).
 2
             “Second, even if [Defendant] HA had any protectable rights in the purported HA
 3
       trademarks, the statement that [Plaintiff] stole and/or copied [Defendant] HA’s trademarks
 4
       is false.” Id. at 8. “[Plaintiff]’s principal Ron Wilson independently created the Hylete
 5
       Word Mark and Hylete Logo Mark in good faith and did not steal or copy them from
 6
       [Defendant] HA or any other entity.” Id. “[B]efore adopting the Hylete Word Mark and
 7
       the Hylete Logo Mark, … Wilson conducted online searches and searches of the [U.S.
 8
       Patent and Trademark Office (“USPTO”)] trademark database to make sure no other
 9
       entities were using any marks that could be confusingly similar to the Hylete Logo Mark
10
       or the Hylete Word Mark.” Id. “At the time … Wilson created the Hylete Marks in March
11
       2012, he was not aware of any of [Defendant] HA’s purported trademarks and was not
12
       even aware of [Defendant] HA.” Id.
13
             Defendants’ “strategic plan to harm [Plaintiff] is further evidenced by the timing of
14
       [Defendants’] trademark applications.” Id. at 9. Defendants “only applied to register
15
       [Defendant] HA’s marks after [Plaintiff] applied to register the Hylete Word Mark and
16
       Logo Mark.” Id. “And, in doing so, [Defendants] committed fraud on the USPTO ….”
17
       Id.
18
             “On July 28, 2010, [Defendant] Orlando filed a trademark application … for a mark
19
       that is essentially identical to … the mark reflected in the U.S. Trademark Registration No.
20
       4480850 and the much-later issued … ‘469 Registration.” Id. at 9-10. Defendant “Orlando
21
       filed this application for the [essentially identical] mark … for use on … ‘[s]hirts, athletic
22
       equipment, athletic training, and [athletic] programming.’” Id. at 10 (fifth alteration in
23
       original).   “On November 6, 2010, the USPTO issued an Office Action rejecting
24
       [Defendant] Orlando’s application ….” Id. “On May 16, 2011, the USPTO issued another
25
       Office Action maintaining its denial of [Defendant] Orlando’s application ….” Id. at 11.
26
       On December 19, 2011, after no “further action from [Defendant] Orlando, the USPTO
27
28

                                                     6
                                                                                3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1599 Page 7 of 19


 1     issued its Notice of Abandonment of the application ….” Id. Defendant “Orlando did not
 2     continue prosecuting the [r]ejected [a]pplication after the Notice of Abandonment.” Id.
 3           “On July 2, 2013, [Defendant] Orlando filed a trademark application … for the mark
 4     HYBRID ATHLETICS … for use on … ‘[c]onducting fitness classes; [h]ealth club
 5     services, namely, providing instruction and equipment in the field of physical exercise;
 6     [p]ersonal fitness training services and consultancy; [and] [p]hysical fitness instruction.’”
 7     Id. at 13 (emphasis in original). “On October 25, 2013, the USPTO issued an Office Action
 8     rejecting the application for the HYBRID ATHLETICS … mark for being merely
 9     descriptive of the services offered.” Id. at 14 (emphasis in original). On May 9, 2014, the
10     USPTO again issued an Office Action rejecting [Defendant] HA’s claims that the HYBRID
11     ATHLETICS mark had acquired distinctiveness.” Id. (emphasis in original). On April 21,
12     2015, “the USPTO finally allowed the application to register ….” Id. at 15.
13           “Throughout the application process [for the HYBRID ATHLETICS mark],
14     [Defendant] Orlando (individually and on [Defendant] HA’s behalf) made false
15     representations of material fact in a deliberate attempt to mislead the USPTO.” Id. at 14.
16           In his July 2, 2013 application, [Defendant] Orlando declared that “no other
             person, firm, corporation, or association has the right to use the [HYBRID
17
             ATHLETICS] mark in commerce, either in the identical form thereof or in
18           such near resemblance thereto as to be likely, when used on or in connection
             with the goods/services of such other person, to cause confusion, or to cause
19
             mistake, or to deceive…”.
20
       Id. (second and third alteration and emphasis in original).
21
             In his November 10, 2014 declaration, [Defendant] Orlando declared that
22
             HYBRID ATHLETICS “is recognized in the trade and by consumers as
23           [Assignee HA’s] trademark, and as exclusively indicating [Assignee HA’s]
             products and services.”
24
25     Id. at 14-15 (second and third alteration and emphasis in original).
26           These were each false representations of fact and [Defendant] Orlando knew
             that the representations were false at least because [Defendant] Orlando has
27
             admitted that he copied the ‘Hybrid’ mark from another entity and
28           [Defendant] Orlando was aware of other entities using the identical or similar

                                                     7
                                                                               3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1600 Page 8 of 19


 1            marks, at least based on the prior filed applications the USPTO notified him
              of ….
 2
 3     Id. at 15. “Moreover, [Defendant] Orlando testified that he believes that HYLETE is
 4     confusingly similar to HYBRID ATHLETICS, and [Defendant] Orlando was aware of
 5     [Plaintiff]’s substantial use of the HYLETE mark since 2012.” Id. (emphasis in original).
 6     “The misrepresentations were also material at least because the USPTO would not have
 7     allowed the application if the applicant could not prove acquired distinctiveness through
 8     substantially exclusive use.” Id.
 9            On February 21, 2014, Defendant “HA filed [a] trademark application … for the
10     [“H” logo] mark … for use on … ‘[b]ottoms; [h]eadwear; [and] [t]ops.’” Id. “[I]n reliance
11     on the statements and representations of [Defendant] HA and/or [Defendant] HA’s
12     attorney[,] [sic] the USPTO allowed [Defendant] HA’s application to register the [“H”
13     logo] mark (the ‘469 Registration) on September 23, 2014.” Id. at 17.
14            Defendant “HA claimed to have first used the [“H” logo] mark generally as of
15     December 31, 2008 and to have first used the [“H” logo] mark in commerce as of December
16     31, 2008.” Id. at 16. Defendant “HA also claimed that on the filing date, the [“H” logo]
17     mark was ‘now in such use in commerce.’” Id. Defendant “HA knew that the [“H” logo]
18     mark was not in use in commerce as of December 31, 2008” because, “in the July 28, 2010
19     [r]ejected [a]pplication, [Defendant] Orlando declared that the [essentially identical] mark
20     was first used in commerce on March 30, 2010 – not December 31, 2008.” Id. In an action
21     brought by Defendant HA against Plaintiff for infringement of the ‘469 Registration1,
22     Defendant “HA has not been able to provide any documentation to support its contention
23     that it first used the [“H” logo] mark with bottoms, headwear or tops prior to December 31,
24     2008.” Id. at 16-17. Defendant “HA has admitted that, about a year or two ago, it
25
26
27     1
         The Complaint alleges that Defendant HA filed suit against Plaintiff in the District of Connecticut on
       October 23, 2017 “alleging, among other things, infringement of … the ‘469 Registration … based on
28     [Plaintiff]’s marketing and sales of apparel hearing the Hylete Marks.” (ECF No. 1 at 18).

                                                          8
                                                                                        3:19-cv-02494-WQH-AGS
     Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1601 Page 9 of 19


 1     intentionally deleted electronic documents dated prior to 2011 ….” Id. at 17. Defendant
 2     HA “has also stated that bottoms were sold ‘after December 31, 2008.’” Id.
 3           In Defendant HA’s February 21, 2014 application for the “H” logo mark, Defendant
 4     “Orlando declared, on [Defendant] HA’s behalf, that ‘no other person, firm, corporation,
 5     or association has the right to use the mark in commerce, either in the identical form thereof
 6     or in such near resemblance thereto as to be likely, when used on or in connection with the
 7     goods/services of such other person, to cause confusion, or to cause mistake, or to
 8     deceive…’.” Id. (second alteration in original). “This was a false representation of fact
 9     and [Defendant] Orlando knew that the representation was false at least because
10     [Defendant] Orlando was informed by the USPTO, in relation to his [r]ejected [a]pplication
11     filed on July 28, 2010, that the [essentially identical] mark was likely to be confused with
12     Blocking Registration No. 3656042 ….” Id. Defendant “HA did not argue against the
13     likelihood of confusion refusal, and instead attempted to amend the drawing of its mark to
14     differentiate it from Blocking Registration No. 3656042 … by adding HYBRID
15     ATHLETICS.” Id. (emphasis in original).
16 III.      MOTION TO DISMISS
17               a. Standard of Review
18           Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
19     claim upon which relief can be granted ….” Fed. R. Civ. P. 12(b)(6). Federal Rule of Civil
20     Procedure 8(a) provides that “[a] pleading that states a claim for relief must contain … a
21     short and plain statement of the claim showing that the pleader is entitled to relief ….”
22     Fed. R. Civ. P. 8(a)(2). “A district court’s dismissal for failure to state a claim under
23     Federal Rule of Civil Procedure 12(b)(6) is proper if there is a lack of a cognizable legal
24     theory or the absence of sufficient facts alleged under a cognizable legal theory.”
25     Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (internal quotation
26     marks and citation omitted). “All allegations of material fact are taken as true and
27     construed in the light most favorable to the nonmoving party.” Thompson v. Davis, 295
28     F.3d 890, 895 (9th Cir. 2002) (citation omitted).

                                                     9
                                                                                3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1602 Page 10 of 19


 1         “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 2   requires more than labels and conclusions, and a formulaic recitation of the elements of a
 3   cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
 4   Fed. R. Civ. P. 8(a)) (alteration in original). When considering a motion to dismiss, a court
 5   must accept as true all “well-pleaded factual allegations ….” Ashcroft v. Iqbal, 556 U.S.
 6   662, 679 (2009). However, a court is not “required to accept as true allegations that are
 7   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell
 8   v. Golden St. Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citation omitted). “In sum, for
 9   a complaint to survive a motion to dismiss, the non-conclusory factual content, and
10   reasonable inferences from that content, must be plausibly suggestive of a claim entitling
11   the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (internal
12   quotation marks omitted).
13             b. Statutes of Limitations (Claims 1-6)
14         Defendants contend that all six of Plaintiff’s claims are barred by statutes of
15   limitations or laches. Defendants contend that the statute of limitations for Plaintiff’s first
16   claim (fraudulent procurement of the ‘469 Registration), second claim (cancellation of the
17   ‘469 Registration), and fifth claim (violation of Connecticut Unfair Trade Practices Act) is
18   three years. Defendants contend that the statute of limitations for Plaintiff’s third claim
19   (violation of Lanham Act 15 U.S.C. § 1125(a)) is presumed to be three years. Defendants
20   contend that the statute of limitations for Plaintiff’s fourth claim (violation of California
21   Unfair Competition Law, Business and Professional Code § 17200) is four years.
22   Defendants contend that the statute of limitations for Plaintiff’s sixth claim (tortious
23   interference with prospective economic advantage) is two years. Defendants assert that all
24   of the statements Plaintiff alleges in the Complaint were made over four years ago.
25         Plaintiff contends that its first and second claims do not have a statute of limitations.
26   Plaintiff contends that the remaining four claims are not time barred. Plaintiff asserts that
27   Defendants fail to identify an allegation in the Complaint that demonstrates that the claims
28   are time barred. Plaintiff asserts that the Complaint alleges that the actionable statements

                                                    10
                                                                                3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1603 Page 11 of 19


 1   occurred recently. Plaintiff asserts that Defendants have admitted to deleting potentially
 2   relevant documents.      Plaintiff asserts that it was prevented from discovering some
 3   statements until recently because Defendants have improperly designated documents as
 4   confidential or for attorneys’ eyes only and withheld documents.
 5         The Complaint alleges that Plaintiff seeks “remedies for the fraudulent procurement
 6   of … the ‘469 Registration … pursuant to Section 38 of the Lanham Act, 15 U.S.C. § 1120”
 7   and “cancellation of the ‘469 Registration pursuant to section 37 of the Lanham Act, 15
 8   U.S.C. § 1119 ….” (ECF No. 1 at 2) (internal quotation marks omitted). The Complaint
 9   further alleges that Plaintiff seeks “remedies for false advertising under the Lanham Act,”
10   “for violations of the California Unfair Competition Law,” “for violations of the
11   Connecticut Unfair Trade Practices Act,” and “for intentional interference with [Plaintiff]’s
12   prospective economic advantage.” Id.
13         “The Lanham Act contains no explicit statute of limitations.” Jarrow Formulas, Inc.
14   v. Nutrition Now, Inc., 304 F.3d 829, 836 (9th Cir. 2002) (citation omitted). “When a federal
15   statute lacks a specific statute of limitations, we generally presume that Congress intended
16   to ‘borrow’ the limitations period from the most closely analogous action under state law.”
17   Id. (citations omitted). The Court of Appeals applies California’s three-year fraud statute
18   of limitations to Lanham Act claims. See e.g., id. at 838 (“[T]he analogous limitations
19   period is California's period for fraud, which is three years.”); Karl Storz Endoscopy Am.,
20   Inc. v. Surgical Techs., Inc., 285 F.3d 848, 857 (9th Cir. 2002) (“Lanham Act claims are
21   subject to a three-year statute of limitations ….”). The Court of Appeals has stated that the
22   three-year fraud statute begins to run upon the claimant’s “actual or constructive knowledge
23   of the wrong.” Karl, 285 F.3d at 857 (citations omitted).
24         The California Unfair Competition Law states that “[a]ny action to enforce any cause
25   of action pursuant to this chapter shall be commenced within four years after the cause of
26   action accrued.” Cal. Bus. & Prof. Code § 17208. The Court of Appeals has stated that
27   “the four-year statute of limitations beg[i]n[s] to run on the date the cause of action accrued,
28   not on the date of discovery.” Karl, 285 F.3d at 857 (citing id.).

                                                   11
                                                                               3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1604 Page 12 of 19


 1         The Connecticut Unfair Trade Practices Act states that “[a]n action under this section
 2   may not be brought more than three years after the occurrence of a violation of this chapter.”
 3   Conn. Gen. Stat. § 42-110g(f). The Connecticut Supreme Court has stated that the Act’s
 4   three-year limitation period is triggered upon the occurrence of the alleged violation, not
 5   the discovery of the alleged practice. See Fichera v. Mine Hill Corp., 207 Conn. 204, 212
 6   (1988) (“In construing our general tort statute of limitations, General Statutes § 52-577,
 7   which allows an action to be brought within three years ‘from the date of the act or omission
 8   complained of,’ we have concluded that the history of that legislative choice of language
 9   precludes any construction thereof delaying the start of the limitation period until the cause
10   of action has accrued or the injury has occurred.”).
11         The Court of Appeals has stated that claims for “tortious interference with
12   prospective economic advantage” pursuant to California law are subject to a “two-year
13   statute of limitations ….” Jun-En Enter. v. Lin, 654 F. App’x 347, 347-48 (9th Cir. 2016)
14   (citing Cal. Civ. Proc. Code § 339(1)). The accrual of the statute of limitations is
15   “postpone[d] … until the plaintiff discovers, or has reason to discover, the cause of action.”
16   Norgart v. Upjohn Co., 21 Cal. 4th 383, 397 (1999) (citations omitted). “[W]e look to
17   whether the plaintiffs have reason to at least suspect that a type of wrongdoing has injured
18   them.” Fox v. Ethicon Endo–Surgery, Inc., 35 Cal. 4th 797, 807 (2005). “So long as a
19   suspicion exists, it is clear that the plaintiff must go find the facts; she cannot wait for the
20   facts to find her.” Jolly v. Eli Lilly & Co., 44 Cal. 3d 1103, 1111 (1988).
21         The Complaint alleges that Defendant “HA filed [a] trademark application … for the
22   [“H” logo] mark … for use on … ‘[b]ottoms; [h]eadwear; [and] [t]ops’” on February 21,
23   2014. (ECF No. 1 at 15). The Complaint alleges that Defendant “HA falsely declared
24   and/or omitted material facts when it stated in [the] [t]rademark [a]pplication … that the
25   [“H” logo] mark in the ‘469 Registration had been used on bottoms, headwear, and/or tops
26   by December 31, 2008.” Id. at 18, 20. The Complaint alleges that Defendant HA “knew
27   that [it] had not used the mark in the ‘469 Registration on bottoms, headwear and tops by
28   December 31, 2008” “[a]t the time of filing the … trademark application ….” Id. at 18, 20.

                                                   12
                                                                               3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1605 Page 13 of 19


 1   The Complaint alleges that “the USPTO allowed [Defendant] HA’s application to register
 2   the [“H” logo] mark (the ‘469 Registration) on September 23, 2014.” Id. at 17. The
 3   Complaint alleges that “but for the misrepresentations and/or omissions of fact about the
 4   December 31, 2008 date of first use, the USPTO would not have issued the ‘469
 5   Registration ….” Id. at 19, 20.
 6         The Court applies California’s three-year fraud statute of limitations to Lanham Act
 7   claims, which begins to run upon the claimant’s “actual or constructive knowledge of the
 8   wrong.” Karl, 285 F.3d at 857 (citations omitted). On February 21, 2014, Defendant HA
 9   filed the allegedly fraudulent trademark application with the false declaration and/or
10   omission of material facts. See ECF No. 1 at 15, 18, 20. If the Court utilizes February 21,
11   2014 as the date when Plaintiff attained “actual or constructive knowledge of” Defendant
12   HA’s fraudulent application, then Plaintiff was required to file its first and second claims
13   pursuant to the Lanham Act by February 21, 2017. Karl, 285 F.3d at 857 (citations omitted).
14   On September 23, 2014, the USPTO accepted Defendant HA’s allegedly fraudulent
15   trademark application and the ‘469 Registration was registered. See ECF No. 1 at 17. If
16   the Court utilizes September 23, 2014 as the date when Plaintiff attained “actual or
17   constructive knowledge of” Defendant HA’s fraudulent application, then Plaintiff was
18   required to file its first and second claims pursuant to the Lanham Act by September 23,
19   2017. Karl, 285 F.3d at 857 (citations omitted). Plaintiff fails to allege that it attained
20   “actual or constructive knowledge of” Defendants’ allegedly fraudulent application at a
21   later date. Id. (citations omitted). In this case, Plaintiff filed the Complaint on December
22   30, 2019. The Court concludes that Plaintiff’s first and second claims are untimely.
23         The Complaint alleges that Defendants “have made false and misleading statements
24   of fact regarding [Plaintiff] and [Plaintiff]’s products in interstate commerce in this District”
25   in violation of the Lanham Act, 15 U.S.C. § 1125(a). (ECF No. 1 at 21). The Complaint
26   alleges that “[t]hese statements actually deceive, or have a tendency to deceive, a substantial
27   segment of [Plaintiff]’s customers or potential customers by causing them to believe that
28   [Plaintiff] stole [Defendant] HA’s purported trademarks and applied them to [Plaintiff]’s

                                                    13
                                                                                3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1606 Page 14 of 19


 1   products.” Id. The Complaint alleges that Defendants’ “false and misleading advertising
 2   statements and omissions injured [Plaintiff] by damaging its business reputation among
 3   consumers and harming its commercial interests in sales.” Id.
 4          The Complaint alleges that Defendants “have engaged in unlawful, unfair and/or
 5   fraudulent business acts or practices and unfair, deceptive, untrue or misleading advertising
 6   in the conduct of trade or commerce” in violation of California Unfair Competition Law,
 7   Business and Professional Code § 17200. Id. at 22. The Complaint alleges that Defendants
 8   “have engaged in unfair methods of competition and unfair acts or deceptive acts or
 9   practices in the conduct of trade or commerce” in violation of the Connecticut Unfair Trade
10   Practices Act. Id. at 24.
11          The Complaint alleges that Defendants “made false and misleading statements about
12   [Plaintiff] and [Plaintiff]’s products in such manner as to imply business dishonesty and
13   substandard product performance, including untrue statements that [Plaintiff] stole and/or
14   copied [Defendant] HA’s purported trademarks and applied them to [Plaintiff]’s products
15   and that [Plaintiff] engaged in unethical business practices.” Id. at 22-23, 24. The
16   Complaint alleges that Defendants “coordinated with CrossFit to interfere with [Plaintiff]’s
17   fundraising efforts by falsely telling a potential investor in [Plaintiff] that [Plaintiff] engaged
18   in ‘flagrant theft’ of [Defendant] HA’s trademarks.” Id. at 23, 24. The Complaint alleges
19   that Defendants and Defendant “HA’s employees/coaches intentionally, falsely and
20   maliciously made disparaging comments about [Plaintiff] and [Plaintiff]’s products.” Id. at
21   23, 24-25.
22          The Complaint alleges that Defendants “have made and published injurious and
23   disparaging statements about [Plaintiff] and [Plaintiff]’s products in such a manner as to
24   imply business dishonest and substandard business performance, including untrue
25   statements that [Plaintiff] stole and/or copied [Defendant] HA’s purported trademarks and
26   applied them to [Plaintiff]’s products and that [Plaintiff] engaged in unethical business
27   practices.” Id. at 26. The Complaint alleges that Defendants “made these false and
28   misleading statements to [Plaintiff]’s actual customers, [Plaintiff]’s potential customers,

                                                     14
                                                                                 3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1607 Page 15 of 19


 1   [Plaintiff]’s actual and potential customers in the CrossFit community, on social media,
 2   including Facebook, and to [Plaintiff]’s potential investors, knowing that the statements
 3   were misleading and deceptive, for the improper purpose of disparaging [Plaintiff] and
 4   [Plaintiff]’s products and interfering with [Plaintiff]’s business relationship with these
 5   parties by encouraging them to discontinue their business with [Plaintiff].” Id.
 6          The Complaint alleges that
 7          [B]eginning in or around 2013 and continuing to the present time,
            [Defendants] have told (and directed [Defendant] HA’s employees to tell)
 8
            [Plaintiff]’s customers and [Plaintiff]’s potential customers that [Plaintiff]
 9          stole and/or copied [Defendant] HA’s trademarks, to boycott [Plaintiff] and
            to not buy [Plaintiff]’s products…. Beginning in or around 2013 and
10
            continuing for several years thereafter, [Defendants] posted statements on
11          social media stating that [Plaintiff] stole and/or copied [Defendant] HA’s
            trademarks, and directing readers to boycott [Plaintiff] and not buy
12
            [Plaintiff]’s products. Beginning in in or around 2013 and continuing until at
13          least 2018, [Defendants] told (and directed [Defendants] HA’s employees to
            tell) [Plaintiff]’s customers in Connecticut that [Plaintiff] stole and/or copied
14
            [Defendant] HA’s trademarks, to boycott [Plaintiff] and to not buy
15          [Plaintiff]’s products.
16
     Id. at 6-7. The Complaint further alleges that
17
            During a CrossFit event in 2013, [Defendants] told CrossFit that [Plaintiff]
18          stole and/or copied [Defendant] HA’s trademarks and told CrossFit to ban
            [Plaintiff] from all CrossFit events. CrossFit subsequently banned [Plaintiff]
19
            from all CrossFit events. [Defendant] Orlando indicated that he was happy to
20          see [Plaintiff] suffer as a result of [Plaintiff] being banned from CrossFit
            events and that it “felt good.”
21
22   Id. at 6-7. The Complaint further alleges that
23          In 2015, [Defendants] coordinated with CrossFit to interfere with [Plaintiff]’s
            fundraising efforts by falsely telling a potential [Plaintiff] investor that
24
            [Plaintiff] engaged in ‘flagrant theft’ of [Defendant] HA’s trademarks. The
25          potential investor did not ultimately invest in [Plaintiff]. On information and
            belief, [Defendants] made similar statements to other potential investors in
26
            [Plaintiff].
27
     Id. at 7.
28

                                                   15
                                                                               3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1608 Page 16 of 19


 1         The Court applies California’s three-year fraud statute of limitations to Lanham Act
 2   claims, which begins to run upon the claimant’s “actual or constructive knowledge of the
 3   wrong.” Karl, 285 F.3d at 857 (citations omitted). If the Court utilizes 2013 as the year
 4   when Plaintiff attained “actual or constructive knowledge of” Defendants’ allegedly false
 5   and misleading statements, then Plaintiff was required to file its third claim pursuant to the
 6   Lanham Act by 2016. Karl, 285 F.3d at 857 (citations omitted). Plaintiff fails to allege that
 7   it attained “actual or constructive knowledge of” Defendants’ allegedly false and misleading
 8   statements at a later date. Id. (citations omitted). In this case, Plaintiff filed the Complaint
 9   on December 30, 2019. Plaintiff’s allegations that Defendants’ false and misleading
10   statements “continu[e] to the present time,” “continu[ed] for several years” after 2013, and
11   “continu[ed] until at least 2018” are conclusory and do not satisfy the three-year statute of
12   limitations requirement. (ECF No. 1 at 6-7). The Court concludes that Plaintiff’s third
13   claim is untimely.
14         Claims pursuant to the California Unfair Competition Law are subject to a four-year
15   statute of limitations, which “beg[i]n[s] to run on the date the cause of action accrued, not
16   on the date of discovery.” Karl, 285 F.3d at 857 (citing Cal. Bus. & Prof. Code § 17208).
17   If the Court utilizes 2013 as the year when “the cause of action accrued,” then Plaintiff was
18   required to file its fourth claim pursuant to the California Unfair Competition Law by 2017.
19   Id. (citing Cal. Bus. & Prof. Code § 17208). In this case, Plaintiff filed the Complaint on
20   December 30, 2019. The Court concludes that Plaintiff’s fourth claim is untimely.
21         Claims pursuant to the Connecticut Unfair Trade Practices Act are subject to a three-
22   year statute of limitations, which begins to run “from the date of the act or omission
23   complained of ….” Fichera, 207 Conn. at 212. If the Court utilizes 2013 as the year for
24   “the date of the act or omission complained of,” then Plaintiff was required to file its fifth
25   claim pursuant to the California Unfair Competition Law by 2016. Id. In this case, Plaintiff
26   filed the Complaint on December 30, 2019. The Court concludes that Plaintiff’s fifth claim
27   is untimely.
28

                                                   16
                                                                               3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1609 Page 17 of 19


 1         Claims for “tortious interference with prospective economic advantage” pursuant to
 2   California law are subject to a “two-year statute of limitations,” which begins when “the
 3   plaintiff discovers, or has reason to discover, the cause of action.” Jun-En, 654 F. App’x at
 4   347-48 (citing Cal. Civ. Proc. Code § 339(1)); Norgart, 21 Cal. 4th at 389 (citations
 5   omitted). If the Court utilizes 2013 as the year when Plaintiff “discover[ed], or ha[d] reason
 6   to discover, the cause of action,” then Plaintiff was required to file its sixth claim pursuant
 7   to the California Unfair Competition Law by 2015. Norgart, 21 Cal. 4th at 389 (citations
 8   omitted). Plaintiff fails to allege that it “discover[ed], or ha[d] reason to discover, the cause
 9   of action” at a later date. Id. (citations omitted). In this case, Plaintiff filed the Complaint
10   on December 30, 2019. The Court concludes that Plaintiff’s sixth claim is untimely.
11             c. Laches (Claims 1-6)
12         A laches defense is premised on the maxim that “one who seeks the help of a court
13   of equity must not sleep on his rights.” Jarrow, 304 F.3d at 835 (citation omitted). To
14   prevail on a laches defense, the defendant must show “that (1) [the plaintiff]’s delay in filing
15   suit was unreasonable, and (2) [the defendant] would suffer prejudice caused by the delay
16   if the suit were to continue.” Id. at 838 (citation omitted).
17         “Courts have recognized two chief forms of prejudice in the laches context—
18   evidentiary and expectations-based.” Danjaq LLC v. Sony Corp., 263 F.3d 942, 955 (9th
19   Cir. 2001). “Evidentiary prejudice includes such things as lost, stale, or degraded evidence,
20   or witnesses whose memories have faded or who have died.” Id. (citations omitted). “A
21   defendant may also demonstrate prejudice by showing that it took actions or suffered
22   consequences that it would not have, had the plaintiff brought suit promptly.” Id. (citation
23   omitted). “A defendant may establish prejudice by showing that during the delay, it
24   invested money to expand its business or entered into business transactions based on his
25   presumed rights.” Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 999 (9th Cir. 2006)
26   (citations omitted). A defendant “may also prove prejudice if as a result of entering into
27   such business transactions during the delay, it may incur liability for damages.” Id. at 1000
28   (citation omitted). Other examples of such prejudice include the defendant “chang[ing]

                                                    17
                                                                                3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1610 Page 18 of 19


 1   their … distribution activities in reliance on [the plaintiff’s] conduct” or the defendant
 2   “continuing investments and outlays … in connection with the operation of its business.”
 3   Danjaq, 263 F.3d at 955 (citations omitted). Defendants have failed to show that they
 4   “would suffer prejudice … if the suit were to continue.” Jarrow, 304 F.3d at 838 (citation
 5   omitted). The Court concludes that Defendants’ laches defense fails.
 6 IV.     MOTION TO FILE DOCUMENTS UNDER SEAL
 7         Defendants request to file under seal Defendants’ Memorandum of Points &
 8   Authorities in Support of their Motion to Dismiss Counts 1-6 per Fed. R. Civ. P. 12(b)(6)
 9   and Motion to Strike Counts 4-6 per Cal. Code Civ. Pro. § 425.16. See ECF No. 15 at 2.
10   Defendants further request to file under seal Exhibits 1, 13, 17, 19-24, 35, 40, 41, and 53 to
11   the Kosma Declaration filed in support of Defendants’ Motions. See id. Defendants assert
12   that the documents contain information designated as confidential or for attorneys’ eyes
13   only pursuant to a protective order (ECF Nos. 70, 90) issued in Hybrid Athletics v. Hylete,
14   Inc. et al., No. 17-cv-01767-VAB (D. Conn.). See id. The docket reflects that Plaintiff has
15   not filed a response to Defendants’ Motion to File Documents Under Seal.
16         Plaintiff requests to file under seal Exhibits 1, 2, and 4 to the Deonarine Declaration
17   filed in support of Plaintiff’s Response in opposition. See ECF No. 19 at 2. Plaintiff asserts
18   that the documents contain information designated by Defendant HA and CrossFit, Inc. as
19   confidential or for attorneys’ eyes only pursuant to a protective order (ECF Nos. 70, 90)
20   issued in Hybrid Athletics v. Hylete, Inc. et al., No. 17-cv-01767-VAB (D. Conn.). See id.
21   The docket reflects that Defendants have not filed a response to Plaintiff’s Motion to File
22   Documents Under Seal.
23         “A party seeking to seal a judicial record ... bears the burden of overcoming th[e]
24   strong presumption [of access to court records] by meeting the ‘compelling reasons’
25   standard.” Kamakana v. Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Under this
26   stringent standard, a court may seal records only when it finds “a compelling reason and
27   articulate[s] the factual basis for its ruling, without relying on hypothesis or conjecture.”
28   Id. at 1182 (citation omitted). What constitutes a “compelling reason” is “best left to the

                                                  18
                                                                             3:19-cv-02494-WQH-AGS
 Case 3:19-cv-02494-WQH-AGS Document 26 Filed 05/21/20 PageID.1611 Page 19 of 19


 1   sound discretion of the trial court ….” Nixon v. Warner Commnc’ns Inc., 435 U.S. 589,
 2   599 (1978). Examples include when a court record might be used to “gratify private spite
 3   or promote public scandal,” to circulate “libelous” statements, or “as sources of business
 4   information that might harm a litigant’s competitive standing ….” Id. at 598-99.
 5         The parties have shown compelling reasons that outweigh the public’s interest in
 6   disclosure of these materials and justify filing the documents under seal at this stage in the
 7   proceedings. The Motion to File Documents Under Seal filed by Defendants (ECF No. 15)
 8   and the Motion to File Documents Under Seal filed by Plaintiff (ECF No. 19) are
 9   GRANTED.
10   V.    CONCLUSION
11         IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendants Hybrid
12   Athletics, LLC and Robert Orlando (ECF No. 17) is GRANTED. Plaintiff’s Complaint is
13   DISMISSED without prejudice. Any motion for leave to file an amended pleading must
14   be filed within 30 days of this Order.
15         IT IS FURTHER ORDERED that the Motion to Strike filed by Defendants Hybrid
16   Athletics, LLC and Robert Orlando (ECF No. 17) is DENIED as moot. The Court does
17   not address the issue of commercial speech exemption in this Order.
18         IT IS FURTHER ORDERED that the Motion to File Documents Under Seal filed
19   by Defendants Hybrid Athletics, LLC and Robert Orlando (ECF No. 15) is GRANTED.
20         IT IS FURTHER ORDERED that the Motion to File Documents Under Seal filed
21   by Plaintiff Hylete, Inc (ECF No. 19) is GRANTED.
22   Dated: May 21, 2020
23
24
25
26
27
28

                                                  19
                                                                              3:19-cv-02494-WQH-AGS
